Citation Nr: 0721633	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  01-00 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for prostate cancer due 
to exposure to ionizing radiation; and if so, whether the 
claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for prostatitis; and if 
so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1949 to 
April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The Board notes that in May 1997, the RO received the 
veteran's original VA Form 21-526, Veteran's Application for 
Compensation or Pension.  The conditions identified on the 
application included prostate cancer due to radiation 
exposure and prostatitis.  By a November 1997 rating 
decision, service connection was denied for prostate cancer 
and prostatitis.  The veteran did not appeal this decision.

In April 1999, the RO received the veteran's claims for 
service connection for prostatitis and prostate cancer due to 
exposure to radiation while serving during the Korean era, 
specifically Operation Ivy.  The Board finds that the 
veteran's requests for service connection for prostatitis and 
prostate cancer due to exposure to radiation are, in essence, 
requests to reopen finally denied claims, and have been 
recharacterized as such above.  
    
The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
prostatitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for prostate cancer was 
denied by a November 1997 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the November 1997 rating 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim.

3.  The veteran's prostate cancer was not manifest during 
service or within one year after service.

4.  The Defense Threat Reduction Agency estimated that the 
veteran's total external gamma dose equivalent was 0.05 rem, 
with an upper bound external gamma dose equivalent of 0.12 
rem. The upper bound committed dose equivalent to the 
prostate was estimated at 0.0 rem. The total external neutron 
dose equivalent and the upper bound external neutron dose 
equivalent were estimated at 0.00 rem.

5.  Using an interactive radioepidemiological program, the 
VA's Chief Public Health and Environmental Hazards Officer 
estimated that the likelihood that the veteran's prostate 
cancer was caused by exposure to ionizing radiation was 0.13 
percent and that it is, thus, unlikely that the veteran's 
prostate cancer can be attributed to exposure to ionizing 
radiation in service.  


CONCLUSIONS OF LAW

1.  The November 1997 rating decision which denied a claim 
for service connection for prostate cancer is final.  38 
U.S.C. § 7105; 38 C.F.R. § 3.104, 20.302, 20.1103 (1997).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for prostate 
cancer is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

3.  The criteria for service connection for prostate cancer 
have not been met. 38 U.S.C.A. §§ 1110, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Initially, the Board observes that in light of the favorable 
outcome of this appeal with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claim, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  

With respect to the underlying claim of service connection 
for prostate cancer, VA has met all statutory and regulatory 
notice and duty to assist provisions.  A letters dated in 
March and October 2006 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The October 
2006 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The March 2006 letter advised 
him of how VA determines disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the veteran was given ample time and opportunity to 
submit additional information or evidence.  In fact, the 
Board notes that VA received the veteran's response to the 
October 2006 letter on November 14, 2006 which indicated that 
he had no other information or evidence to give VA to 
substantiate his claim and requested that his claim be 
decided as soon as possible.

The veteran's service medical records and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Verification from 
the Defense Threat Reduction Agency as to the veteran's 
participation in atomic testing activities, and VA medical 
opinions has been obtained in support of the veteran's claim.  

In cases involving claims based upon exposure to ionizing 
radiation, the governing regulation, 38 C.F.R. § 3.311 sets 
forth additional obligations for VA in developing evidence to 
support such claims.  Review the evidentiary development 
accomplished convinces the Board that all required 
development has been accomplished and the provisions of 38 
C.F.R. § 3.311 have been met in this case.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

In a decision dated in November 1997, the RO denied the 
veteran's claim for service connection for prostate cancer.  
The veteran did not appeal this decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C. § 
7105; 38 C.F.R. § 3.104, 20.302, 20.1103 (1997).  Thus, the 
November 1997 decision is final.  

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  

The veteran's application to reopen his claim of service 
connection for prostate cancer was received in April 1999.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2002)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  

The Board notes that by a November 1999 rating decision, the 
RO denied the veteran's claim for service connection for 
metastatic prostate carcinoma to lymph nodes as a result of 
exposure to ionizing radiation on the merits.  The Board 
construes the RO's adjudication on the merits as an implied 
decision to reopen the veteran's claim prior to adjudicating 
the claim on the merits.  On appeal, however, the Board must 
make its own determination as to whether any newly submitted 
evidence warrants a reopening of the claims.  This is 
important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board notes that the RO denied service connection for 
prostate cancer in November 1997 on the basis that prostate 
cancer did not qualify for service connection under the 
provisions regarding exposure to any source of ionizing 
radiation.

At the time of the November 1997 rating decision, the record 
included VA Form 21-526, received in May 1997, his service 
medical records, a copy of a letter from Department of the 
Navy to the veteran dated in January 1983 and the veteran's 
response to that letter dated in January 1983, medical 
reports from Dr. J.S., a letter from the veteran received in 
June 1997, and hospital reports from Lake Hospital System 
dated in October 1996.

New evidence received subsequent to the November 1997 rating 
decision includes letters VA has received dated in February 
1997, March 1999, and January 2000, and medical records from 
Dr. J.S.; radiation dose assessments from the Defense Threat 
Reduction Agency dated in October 2000 and February 2006; 
Statement from the Defense Threat Reduction Agency dated in 
April 2006;  Memorandum letters to Compensation and Pension 
Services, VA Central Office dated in November 2000 and June 
2006; Memoranda from Director, Compensation and Pension 
Services, to Undersecretary of Health dated in November 2000 
and June 2006; and advisory opinions from the Chief Public 
Health and Environmental Hazards Officer to the Director, 
Compensation and Pension Services, dated in November 2000 and 
June 2006; transcript of personal hearing before a Decision 
Review Officer held in October 2003.   

In regard to the evidence submitted since the November 1997 
rating decision, the Board finds that the radiation dose 
estimates and advisory opinions obtained by the RO bear 
directly and substantially upon the specific matter under 
consideration and are so significant that it must be 
considered in order to fairly decide the merits of the claim.

Thus, the veteran's claim for service connection due to 
exposure to radiation is reopened.

III.	Service Connection

The veteran seeks service connection for prostate cancer 
caused by exposure to radiation during service.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The record confirms that the veteran participated in 
Operation IVY, an atmospheric nuclear weapons test series 
held in the Pacific during autumn 1952.  In October 1996, the 
veteran was diagnosed as having adenocarcinoma of the 
prostate.  

In a letter to Navy Nuclear Personnel Review in January 1983, 
the veteran clarified his participation in Operation IVY, 
specifically, Test MIKE.  The veteran stated that he was 
assigned to Kwajalein and that his participation was as a 
Radiological Safety Monitor as part of the Task Force Team 
headed up by AEC scientists and USAF personnel.  The veteran 
reported that his assignment involved two distinct parts:  
flight line monitoring and airborne monitoring.  Flight line 
monitoring involved monitoring pilots after their F-84 
fighter aircrafts were flown through the fireball at a 
relatively high speed and after they disrobed, and again 
after they showered if found to have exceeded prescribed 
maximum limits.  The airborne monitoring involved flying 10 
to 12 hours throughout the Marshall Islands and directly over 
the test site at an altitude of 5-6,000 feet the day 
following MIKE recording radiation levels.  The veteran 
reported that as they came to each island, they made two 
passes over it, one pass at a very low altitude.
 
The radiation dose assessment report issued by the Defense 
Threat Reduction Agency (DTRA) in October 2000 indicated that 
as of June 1952, the veteran, a U.S. Navy Electronics 
Technician Second Class (E-5), was assigned to the United 
States Naval Station (USNS), Long Beach, California, as an 
Electronics Technician.  On June 25, 2952, he was reassigned 
to the USNS, Kwajalein, where he served as the Petty Officer 
n charge of the Navy Communications Transmitting Facility; 
the veteran was present at Kwajalein when both Shots MIKE and 
KING were detonated.  During IVY, the veteran was assigned 
the function of Radiological Safety Monitor as part of the 
Task Force teams managed by Atomic Energy Commission (AEC) 
scientists and United States Air Force personnel.  In the 
performance of this function, the veteran participated in 
post-shot flight line monitoring of sampling aircraft (F-84G) 
personnel, as well as airborne surveying (aboard a PBM-5A 
aircraft at an altitude of several thousand feet) of 
radiation level around Enewetak Atoll on the day after Shot 
MIKE.  PBM-5A aircraft were under the command of Task Unit 
(TU) 132.3.1 (Patrol Plane Unit) out of Kwajalein; these 
bombers were designated participated in the AEC World-Wide 
Fallout Monitoring Program during IVY.  The veteran remained 
stationed at Kwajalein until 3 April 1953; at this time, he 
was transferred back to the United States Naval Receiving 
Station, San Francisco, California, via air transport.  
Immediately following his arrival, the veteran received his 
discharge from Naval service.  

Four different potential exposure scenarios were considered:  
(1) exposure to initial radiation (neutron and gamma) from 
both IVY detonations, (2) exposure to contaminated flight 
line clothing/personnel/aircraft at Kwajalein, (3) exposure 
to Shot MIKE fallout while airborne aboard PBM-5A Patrol 
Bomber, and (4) exposure to fallout and residual 
contamination at Kwajalein.  Because the veteran was at 
Kwajalein during by IVY detonations, he was not exposed to 
any neutron or initial gamma radiation; thus, scenario (1) 
was not included in the final internal dose estimate.  With 
respect to scenario (2), it was reported that contamination 
levels read on sampler flight crews were typically on the 
order of 1000 counts per minute or less, which correlates to 
an "on-contact" radiation intensity of 1 milliroentgen per 
hour or less.  The veteran in all likelihood would not have 
received a measurable dose given that each survey was 
conducted at arm's length (i.e., about 2 feet) and took on 
average only about 1-2 minutes.  Thus it was concluded that 
the veteran received less than 0.001 rem from duties 
associated with this scenario.  Thus, scenario (2) was not 
included in the final internal dose estimate.  With respect 
to scenario (3), according to historical data, the 
approximately 70 personnel of TU 132.3.1 at Kwajalein had 
film badger with an average reading of about 0.3 rem and a 
maximum of 0.08 rem.  Given the likelihood TU 132.3.1 members 
flew an average of at least once, the veteran's dose during 
his flight was likely no greater than 0.03 rem.  With respect 
to scenario (4), for the period through 18 November 1952, the 
calculated mean film badge does due to fallout for personnel 
continuously present at Kwajalein was 0.013 rem.  For the 
period thereafter in which the veteran was still present at 
Kwajalein (November 19, 1952 to April 1953), the calculated 
extension to this dose was 0.008 rem. 

The Board notes that with the VA Form 9, Appeal to Board of 
Veterans' Appeals, dated in August 2001, the veteran stated 
that DTRA did not mention flight line monitoring on Kwajalein 
following Test MIKE.  The veteran stated that while he 
surveyed no highly-contaminated individuals, he was about 100 
yards from the F-84 planes which were eventually burned 
because they would not yield to simple washdown 
decontamination.  However, DTRA stated that since the veteran 
did not mention in his statement that he performed any 
surveys of F-84G aircraft, DTRA assumed that this task fell 
outside the realm of his assigned monitoring duties.  The 
Board is satisfied that the veteran's monitoring duties have 
been taken into account by DTRA in its assessment of 
radiation exposure.

In October 2000, DTRA provided a dose estimate of the 
veteran's radiation exposure.  The assessment showed that the 
veteran's total external gamma dose equivalent was 0.1 rem, 
with an upper bound external gamma dose equivalent of 0.1 
rem. The upper bound committed dose equivalent to the 
prostate was estimated at 0.0 rem. The total external neutron 
dose equivalent and the upper bound external neutron dose 
equivalent were estimated at 0.0 rem.

Based on a May 2003 report from the National Research Council 
(NRC), which found that the DTRA's calculations of 
reconstructed dose estimates could have underestimated the 
level of exposure in some cases, a second dose estimate was 
obtained from the DTRA in February 2006.  The revised 
assessment showed that the veteran's total external gamma 
dose equivalent was 0.05 rem, with an upper bound external 
gamma dose equivalent of 0.12 rem. The upper bound committed 
dose equivalent to the prostate was estimated at 0.0 rem. The 
total external neutron dose equivalent and the upper bound 
external neutron dose equivalent were estimated at 0.0 rem.

Service connection for a condition which is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways.  Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 
fifteen types of cancer which are presumptively service 
connected when manifested in a veteran who engaged in a 
radiation risk activity during service.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d). However, prostate cancer is 
not one of these presumptive diseases.  See 38 U.S.C.A. § 
1112(c)(3); 38 C.F.R. § 3.309(d)(3). Thus, the Board cannot 
presume that the veteran's prostate cancer was related to 
radiation exposure in service.

Second, 38 C.F.R. § 3.311(b)(2) provides a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  Prostate cancer is one of these "radiogenic 
diseases."  Cancer found five years or more after exposure 
to ionizing radiation during service may be service-connected 
if either the VA Under Secretary for Benefits determines that 
the cancer was related to ionizing radiation exposure while 
in service, or if it is otherwise linked medically to 
ionizing radiation exposure while in service.

Because the veteran's prostate cancer was initially diagnosed 
more than five years after his exposure to ionizing 
radiation, the veteran's claim was referred for an advisory 
medical opinion from the Under Secretary for Health.

In November 2000, and again in July 2006, after reviewing the 
revised radiation dose estimates, the VA Chief Public Health 
and Environmental Hazards Officer (a medical doctor, with a 
Master's degree in Public Health) opined that it was unlikely 
that the veteran's prostate could be attributed to exposure 
to ionizing radiation in service, and that the conclusion was 
based on the Defense Threat Reduction Agency's estimates 
cited above along with the results of studies showing that 
the sensitivity of the prostate to radiation carcinogenesis 
appears to be relatively low and not clearly established.  
Additionally, the Interactive Radioepidemiological Program of 
the National Institute for Occupational Safety and Health was 
utilized to estimate the likelihood that exposure to ionizing 
radiation was responsible for the veteran's prostate cancer.  
Using this program, the probability of causation was 
calculated as 0.13 percent.

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

The first question that must be addressed, therefore, is 
whether incurrence of prostate cancer is factually shown 
during service.  The Board concludes it was not.  Although 
the veteran's service medical records indicate that the 
veteran had an episode of acute urethritis and noted that the 
prostate was moderately involved, the records are absent 
complaints, findings or diagnoses of any type of cancer, 
including prostate cancer, during service.  On the clinical 
examination for separation from service, all of the veteran's 
systems were evaluated as normal, and no defects or diagnoses 
were noted.  Thus, there is no medical evidence that shows 
that the veteran suffered from prostate cancer during 
service. 
  
As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1110 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Malignant tumors can be service-
connected on such a basis.  However, the first showing of 
prostate cancer was not until 1996, more than 40 years after 
the veteran's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The first 
showing in the record of any type of prostate problems are in 
the early 1990s.  In light of the lack of any relevant 
history reported between 1953 and 1991, service connection is 
not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  However, the veteran's claims file 
is void of a medical opinion of record indicating that it is 
as likely as not that his prostate cancer was caused by 
something during his time in service, to include radiation 
exposure.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for prostate cancer is reopened, to 
this extent only the appeal is granted.

Entitlement to service connection for prostate cancer is 
denied.


REMAND

As noted above, the issue of entitlement to service 
connection for prostatitis was denied by VA in a November 
1997 rating decision that was not appealed.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence. 

Therefore, the veteran's request for service connection for 
prostatitis received in April 1999 is, in essence, a request 
to reopen a finally denied claim.  The Board notes that in 
the November 1999 rating decision, the RO adjudicated the 
claim for prostatitis as a new claim.  Therefore, the Board 
finds that the RO reopened this previously-denied claim.  

As noted above, on appeal, however, the Board must make its 
own determination as to whether any newly submitted evidence 
warrants a reopening of the claims.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims held that the VCAA required VA to notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Id.

In addition, the Board notes that the veteran has identified 
additional medical records he wished for VA to obtain on his 
behalf in support of his claim.  Specifically, the veteran 
was noted in April 2001 that the medical evidence requested 
in February 2001 from Dr. G.H. had not been received as Dr. 
G.H. had responded to VA's request and stated that he had 
been out of practice since 1986 and provided the name of Dr. 
J.S. who may have the records.  In response, the veteran 
summated a VA Form 21-4142, Authorization and Consent to 
Release Information to Department of Veterans Affairs (VA), 
to obtain medical evidence from Dr. J.S.  Although the RO 
received medical records from Dr. J.S. for treatment received 
by him from 1996 to 1997, it is the Board's opinion that Dr. 
G.H.'s records should be requested from Dr. J.S.     

Accordingly, the case is REMANDED for the following action:

1.  There should be an effort made to 
secure medical records dated in 
pertaining to treatment by Dr. G.H., 
reportedly in the possession of Dr. J.S.  

2.  Ensure that any actions needed to 
comply with the VCAA, in the context of a 
claim to reopen, see Kent, supra, have 
been accomplished.

2.  The case should be readjudicated.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


